

117 HR 4218 IH: Women Veteran Report Act
U.S. House of Representatives
2021-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4218IN THE HOUSE OF REPRESENTATIVESJune 29, 2021Ms. Brownley introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to increase the frequency that the Advisory Committee on Women Veterans shall submit a report to the Secretary of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Women Veteran Report Act. 2.Annual report from the Advisory Committee on Women VeteransSubsection (c)(1) of section 542 of title 38, United States Code, is amended by striking even-numbered year and inserting year. 